DETAILED ACTION
This Office Action is in response to the correspondence filed by the applicant on 9/29/2021.
Claims 1-20 remain pending in the application of which Claims 1, 8, and 15 are independent.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowable if the Terminal Disclaimer is filed to overcome the non-statutory double patenting rejections above.

Most pertinent prior art:
JOHNSON (US 2005/0027664 A1) discloses a method, comprising: 
generating a first source [transaction] data description (JOHNSON Fig. 1 – “Electronic Documents 145”; Par 6 – “In many instances, information contained in the text of electronic documents and messages are critical to the free flow of information among organizations (and individuals), and methods for effectively identifying and disseminating key information is integral to the successful operation of the organization. For instance, automatically annotating key information in text as a precursor to indexing can improve search, e.g., if a system annotates the sequence of tokens “International”, “Business”, “Machines”, “Corporation” as a single entity of type “Company” or uses this annotation to further extract and format the information in a simple template or record structure, e.g., [Type: Company, String: “International Business Machines Corporation”], then such information could be used by a subsequent search engine in matching queries to responses or to organize the results of a search.”); 
encoding, by an encoder model of a machine translation model (JOHNSON Par 17 – “In yet another aspect of the invention, the method includes a user sequentially labeling documents in a document set and a machine learning algorithm concurrently training on a current set of labeled documents to learn at least one annotator for at least one named entity or class.”; Pars 73-75 – “Another scheme uses three types of labels, two of which are “positive” and one of which is “negative” for: (i) “B-A” for “begin class A”, (ii) “I-A” for “in class A but does not begin class A”, (iii) “0” for “outside any class being learned”. Using this approach, if the system is to learn k classes, then there are 2k+1 labels to be learned and hence 2k+1 token-level classifiers to be trained. Continuing with the above example, this scheme would encode the Company named entity instance as follows:
Yesterday, International Business Machines reported” O B-Comp I-Comp I-Comp O”) executing on a computer processor, the first source [transaction] data description to create a first context vector (JOHNSON Par 100 – “The system and method can also learn internal features or characteristics that are distinctive of particular classes, e.g., that names of people in English typically have the initial character capitalized, phone numbers consist of digits in various recognizable formats, many addresses have recognizable syntactic characteristics, etc. How to encode this kind of information (internal and contextual linguistic information) into features that can be used as the input to learning algorithms is well understood and common in the field of machine learning.”; Par 85 –“ Given a linear classifier L(C) for a given class C and an input sequence of feature vectors fv(t1), . . . fv(t1), . . . fv(tr), derived from the input text, the classifier L(C) is applied to each token feature vector fv(t) in the sequence, and outputs for each corresponding token in the sequence a confidence level for every token belonging to class C.”); 
decoding, by a decoder model of the machine translation model (JOHNSON par 85 – “classifier”), the first context vector to predict a first target entity description (JOHNSON Par 48 – “These classifiers assign a set of classification outputs (i.e., class labels) and associated confidence values to the tokens of an incoming electronic message or text outputs for each corresponding token in the sequence a confidence level for every token belonging to class C.”); 
generating a first [transaction] data (JOHNSON Par 6 – “For instance, automatically annotating key information in text as a precursor to indexing can improve search, e.g., if a system annotates the sequence of tokens “International”, “Business”, “Machines”, “Corporation” as a single entity of type “Company” or uses this annotation to further extract and format the information in a simple template or record structure, e.g., [Type: Company, String: “International Business Machines Corporation”], then such information could be used by a subsequent search engine in matching queries to responses or to organize the results of a search.”; Par 27 – “The interactive learning system and method of the invention interactively develops on the basis of training data, an incrementally improved set of one or more automated annotators for annotating instances of types of entities (e.g., cities, company names, people names, product names, etc.) in unstructured or semi-structured electronic text.”) comprising the first target entity description (JOHNSON Par 6 – “a single entity of type “Company”; Par 27 – “The interactive learning system and method of the invention interactively develops on the basis of training data, an incrementally improved set of one or more automated annotators for annotating instances of types of entities (e.g., cities, company names, people names, product names, etc.) in unstructured or semi-structured electronic text.”); 
detecting an acceptance, by a user, of a first action performed on the first [transaction] data (JOHNSON Par 105 – “Then, at step 212, the system applies the annotators learned at this stage or round to the text data, possibly annotating new instances or even correcting previous annotations, and to each annotation instance it assigns a confidence level estimating the probability that the assignment is correct. Based on the confidence levels assigned at step 212, some annotations may, at step 214, be selectively presented for review and, if needed, correction.”; Par 107 – “If the selectively presented annotations are not acceptable, the user makes any necessary changes by correcting the annotations at step 218, either selectively by instance, by selecting an entire list of annotations that was presented for viewing, or by inspecting bins of annotation instances in context, where the bins correspond to confidence level ranges.”); 
in response to detecting the acceptance, updating a first translation accuracy metric  (JOHNSON Par 41 –“This is because in the course of iteratively learning, annotating the corpus and receiving feedback from a person, including corrections, the system and method of the invention is, in effect, being tested, and through this interactive process converges on accurate annotators with minimal human effort, especially as compared to the effort that would be required to annotate the entire training corpus manually.”; Par 106 – “Which if any annotation instances will be selectively presented are determined by the system or user determined confidence level range for presentation. This range can be adjusted by the user as the system learns and its annotations become more accurate. It is by virtue of this mixed initiative that the system can start with a small number of seeds and quickly converge on accurate annotators, with minimal human intervention.”; Par 115 – “The key to the effectiveness of the current invention is the notion of selective presentation as it is this aspect that both increases the accuracy of the learned annotators and greatly reduces the amount of human labor required to produce accurate annotators.”; In other words, the method/system of JOHNSON is an iterative method/system.  When you accept a predicted/suggested label/annotation (e.g., a named-entity of a document), the method/system includes the labeled instance in a seed base to increase the accuracy for labeling/annotating the instance.), [the first translation accuracy metric being determined at least in part from a number of assignments of at least one category to at least one transaction comprising the first target entity description]; 
determining that the updated first translation accuracy metric satisfies a translation accuracy criterion (JOHNSON Par 108 – “The user may also select a hot-link to review/verify with user review and correction as needed, accurate annotators for named entities or classes in an efficient and effective manner.”; Par 107 – “If the selectively presented annotations are not acceptable, the user makes any necessary changes by correcting the annotations at step 218, either selectively by instance, by selecting an entire list of annotations that was presented for viewing, or by inspecting bins of annotation instances in context, where the bins correspond to confidence level ranges. Bins are useful since this allows a user to inspect some examples and if they are correct, choose to accept all instances in that bin with one action.”; In other words, the method/system of JOHNSON teaches the iteratively updated annotation system with the increased accuracy.  When the iteratively updated annotation system presents a predicted/suggested label/annotation, the user can further review/verify/make correction as needed.  Thus, when the user does not need to make correction (e.g., accept the labeled/annotated instance, it satisfies the user’s accuracy criterion.); and 
in response to determining that the updated first translation accuracy metric satisfies the translation accuracy criterion (JOHNSON Par 108 – “The user may also select a hot-link to review/verify actual instance usage in the text.”; Par 109 – “In this way the system and method on the basis of unnannotated text data and seeds, iteratively learns, with user review and correction as needed, accurate annotators for named entities or classes in an efficient and effective manner.”), adding the first target entity description to a plurality of golden entity descriptions (JOHNSON Par 108 – “The user may also select a hot-link to review/verify actual instance usage in the text. The user may accept or reject entire lists of annotations with one action for efficiency. (Steps 214, 216 and 218 may be performed by the user interaction module 124 in FIG. 1). Once the user corrects the annotations at step 218, the user chooses to either further augment the seed base at step 220 or to initiate the learning process again at step 210, where the now updated training data is used as input to the next round of annotator learning.”).

JOHNSON is silent to the [square-bracketed] limitations, and teaches the underlined features instead. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C. KIM whose telephone number is (571)272-3327. The examiner can normally be reached Monday to Friday 9:00 AM thru 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN C KIM/Primary Examiner, Art Unit 2655